DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 2-5, 10-11, and 17-29 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 6-9, and 12-16 are cancelled.  Claims 2-3, and 17-28 are withdrawn.  Claim 5 is amended.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 17 Dec. 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Response to Amendment
	The amendments filed on 17 Dec. 2020 have been entered.

Response to Arguments
	The rejection of claim 5 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 4-5, 10-11, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roux et al. (WO 2010/143168 A2; published 16 Dec. 2010), in view of view Cai et al. (Eur. J. Org. Chem; published 2008) for the reasons cited in the Office action filed on 17 Dec. 2020.

Applicants Arguments
	Applicants assert that the compounds of the instant application are radiotracers for imaging tau aggregates.  Roux has no disclosure on compounds that bind to tau aggregates.  It also does not mention tissue imaging, let alone any of its compounds as a starting point for making radiotracers.  Cai does not disclose any compounds for imaging tau aggregates.  The compounds disclosed in Roux and Cai share no structural or functional similarities.  There is no apparent link between Cai’s radiotracers and the structure activity relationship teaching derived from Roux for compounds useful in preventing, inhibiting or treating cancer.  One of ordinary skill would not have combined Roux and Cai because they are not in the same field of art or reasonably pertinent to each other.
	Roux alone discloses many other compounds containing a halogen, some of which even contain fluorine, which would seem to make better starting points following the examiner’s rationale.  There is no evidence of record that a compound useful for preventing, inhibiting, or treating cancer as disclosed in Roux is a suitable starting point for the development of radiotracers.  There is no evidence of record that radiotracers developed from Roux’s compound would advantageously enable PET imaging of metastatic cancers.
	One of ordinary skill would have simply replaced Cl in compound 26 with 18F to obtain the radiotracer, because compound 26 has already been made and demonstrated to be suitable for binding to metastatic cancers by Roux. Compound 26 in Roux is significantly different from the compounds of present claim 29.  There is no specific teaching in Roux that would have motivated one of ordinary skill to such combination of two specific structural modifications.  
	Applicant has demonstrated that the claimed compounds have achieved unexpected superior results over compound 26 of Roux.  At pg. 3, [0029], the presently claimed compound 1 shows potent binding to extracted human tau and no measurable binding to extracted human amyloid-beta aggregates up to 10 µM.  Based on microPET studies, it can be seen that this compound has uptake in the brain and suitable profile to be used as a PET tracer.  In comparison, compound 26 of Roux is disclosed as being useful for treating cancer.  Nothing of record would suggest whether compound 26 can even bind to tau aggregates, let alone being used as a radiotracer for tau aggregates.

Applicants Arguments
Applicant's arguments filed 17 Dec. 2020 have been fully considered but they are not persuasive.  Roux identifies compound 26 as a compound that binds to metastatic cancers, which is in the field of oncology.  Therefore, compound 26 represents an ideal starting for the development of other compounds with improved or equivalent properties that bind to metastatic cancers.  Cai is in the same field of endeavor as Roux and therefore Cai is analogous art.  At pg. 2854, Cai teaches that [18F]FDG, originally developed in the late 1970’s, is now very widely used as a clinical research tool and as a diagnostic agent in oncology and neurology.  Cai teaches pharmaceuticals and the incorporation of 18F into the pharmaceuticals for to develop radiotracers.  At pg. 2853, Cai teaches that the incorporation of fluorine-18 into a radiotracer couples that biochemical specificity of the tracer molecule with the high sensitivity for radioactivity detection.  A person of ordinary skill in the art would have understood from the combination of Roux, in view of Cai that the incorporation of 18F into compound 26 of Roux would enable radioactive detection cancer by PET.
18F]fluoride ion. Cai teaches that a heteroarene nitrogen is required to achieve high radiochemical yield (RCY) with [18F]fluoride ion.  At scheme 12, Cai specifically teaches the -Cl for -18F substitution in RCY up to 96%.  It is not picking and choosing or hindsight reconstruction when the prior art teaches an advantage for the proposed modification.  At compound 16, Cai teaches that a heteroarene nitrogen (=N-) can be advantageously placed next to the chloro substituent in compound 26.  A person of ordinary skill in the art would have been motivated to place the heteroarene nitrogen (=N-) next to the chloro substituent in compound 26 in order to gain the advantage activating the chloro substituent for nucleophilic aromatic substitution with reactive [18F]fluoride ion in high RCY.  	A person of ordinary skill in the art would have been further motivated to substitute the chloro substituent in compound 26 with [18F]F in order to gain the advantage of radioactive detection of cancer by PET.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Position isomer are generally sufficiently close structurally that there is a presumed expectation that such compounds possess similar properties.  See In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound 26 in Roux by repositioning the nitrogen substituent connected to the pyridinyl ring so that it is para to the pyridinyl nitrogen because it would have been expected to result in an equivalent compound with the similar property of binding to cancer.  It is not picking and choosing or hindsight reconstruction when 
Unexpected results require a comparison with the closest prior art.  See In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  The closest prior art compound is compound 26 in Roux.  The instant specification does not contain a comparison of compound 26 in Roux with the compound in claim 29 to demonstrate an unexpected tau binding property.  Instant claim 29 is directed to a compound and not a method of imaging tau.  Instant claims 4-5 are directed to a composition comprising the compound of claim 29 and not a method of imaging tau.  Claim 11 is directed to a precursor compound and not a method of imaging tau.  Claim 10 is directed to a process for preparing the compound of claim 29 and not a method of imaging tau.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618